Exhibit 10.4

 

Picture 6 [tse20180331ex1041ba8ed001.jpg]

 

Zugerstrasse 231

 

8810 Horgen

Trinseo Europe GmbH

Switzerland

 

Translation of the legally binding German version

 

EMPLOYMENT CONTRACT

 

between Trinseo Europe GmbH, Horgen, as employer and

 

Alice Heezen

 

as Employee is deemed effective as of 1 April 2018 according to Swiss law
Art.319 ff OR (Obligationenrecht)

 

Article 1

On 1 April 2018, the Employee changes her role into Senior Vice President of
Human Resources, in the service of the above named firm. As of 1 April 2018,
this contract replaces the initial Employment Contract dated August 11, 2016.

 

The right is reserved to assign other work which is compatible with
qualifications and experience, especially in the case of substituting for absent
employees.

 

Article 2

This contract is for an unlimited period. A notice period of 6 months is
applicable for both parties.

 

Article 3

The annual salary is CHF 365'000.00 gross which will be paid out in 13
installments, including a 13th month salary which is paid in December. If the
employment commenced after the 1st of January and/or ends before the 31st of
December, the 13th month salary will be paid pro rata. The payment for any
overtime is  included in the salary; there is no entitlement to compensation or
payout.

 

The employee is eligible for participating in the Annual Performance Award (PA)
Program as well as the Long Term Incentive Program. The performance award
percentage is at target 50% of the  annual base salary and the long term
incentive is at target 75% of the annual base salary. Actual amounts are all
subject to performance goal achievement.

 

Where applicable, the payment of child allowances will be made according to the
guidelines of Canton Zurich.

 

Employee and Employer pay an equivalent amount towards the social security
(AHV/IV/EO) and unemployment insurance (ALV). The employer will deduct the
contributions to be made by the employee from their gross salary.

 

The premium for non-work related accidents is paid by the employer.

 

Article 4

With the begin of the employment the employee will join the pension plan of
Trinseo.

 

Article 5

The normal working hours per week are 40 hours, 8 hours per day with gliding
working hours. Unless otherwise agreed to in advance no separate overtime
payments will be made nor can overtime be compensated.

 





--------------------------------------------------------------------------------

 

Picture 5 [tse20180331ex1041ba8ed001.jpg]

 

Zugerstrasse 231

 

8810 Horgen

Trinseo Europe GmbH

Switzerland

 

Article 6

The employer make the employee aware of their diligence and loyalty obligations.
In particular that the employee may not pass confidential facts to third
parties. The employee undertakes not to disclose such information after the
termination of their employment if this is necessary to protect the interests of
the employer.

Additionally the employee commits to return any company property in his
possession at the first time of asking.

 

Article 7

Other conditions of employment are covered in the Employee Handbook. Any
employment conditions not covered in the Handbook are in accordance with the
"Schweizerische Obligationenrecht" and all other prevailing Swiss feder al laws
(such as "Arbeits-, Gleichstellungs- und Datenschutzgesetz") and cantonal
regulations.

 

Article 8

This contract is prepared in duplicate. It becom es valid only when signed by
both contractual parties.

 

Article 9

The contract b ecomes valid only when the necessary permit is granted by the
responsible authorities. In the event that this is not obtained before
commencement of employment, there are no obligations on either side.

 

 

 

Horgen, 26 March 2018

                                          , the
                                          

 

 

 

 

The Employer

The employee confirms their agreement with

Trinseo Europe GmbH

the preceding contract

 

 

 

 

 

Alice Heezen

 



--------------------------------------------------------------------------------